J-S38008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VINCENT JORDAN                             :
                                               :
                       Appellant               :   No. 670 WDA 2017

                   Appeal from the PCRA Order April 18, 2017
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0002061-2014


BEFORE:      BOWES, J., NICHOLS, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                                  FILED JULY 10, 2018

       Vincent Jordan appeals from the order dismissing his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”). We remand.

       On December 1, 2014, Appellant entered a negotiated guilty plea to

three counts of aggravated assault, and one count each of recklessly

endangering another person and possession of firearm prohibited. Pursuant

to the plea agreement, the trial court imposed an aggregate sentence of seven

and one-half to fifteen years incarceration. Appellant did not timely file post-

sentence motions or a direct appeal.

       On October 29, 2015, Appellant filed a timely pro se PCRA petition. The

PCRA court appointed counsel, who filed a Turner/Finley1 no-merit letter and

____________________________________________


1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S38008-18


a petition to withdraw as counsel. On February 21, 2017, the PCRA court

issued notice of its intent to dismiss the petition without a hearing pursuant

to Pa.R.Crim.P. 907, and on April 18, 2017, entered an order dismissing the

petition. Appellant filed a timely pro se notice of appeal. The PCRA court

ordered Appellant to file a concise statement of matters complained of on

appeal pursuant to Pa.R.A.P. 1925(b), and granted Appellant’s multiple pro se

requests for extension of time. Appellant did not comply with that directive.

In its Pa.R.A.P. 1925(a) opinion, the PCRA court suggests that the instant

appeal should be dismissed based on Appellant’s failure to file a concise

statement.

       Ordinarily, the failure to file a concise statement results in waiver of the

issues   to   be    appealed.       See        Pa.R.A.P.   1925(b)(4)(vii);   see   also

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998). However, where

the PCRA court’s order directing an appellant to file a concise statement does

not comply with the dictates of Rule 1925(b)(3),2 waiver under subsection

____________________________________________


2  Pursuant to Rule 1925(b)(3), if the trial court elects to order an appellant to
file a concise statement of errors complained of on appeal, the order “shall
specify:”

       (i) the number of days after the date of entry of the judge’s order
       within which the appellant must file and serve the Statement;

       (ii) that the Statement shall be filed of record;

       (iii) that the Statement shall be served on the judge pursuant to
       paragraph (b)(1);



                                           -2-
J-S38008-18


(b)(4)(vii) is inappropriate. See Berg v. Nationwide Mut. Ins. Co., 6 A.3d
1002, 1011 (Pa. 2010) (plurality). Here, the PCRA court’s Pa.R.A.P. 1925(b)

order did not comply with the requirements of subsection (b)(3) insofar as it

did not direct Appellant to serve a separate copy of the statement on the trial

judge, or advise Appellant that any issue not properly included in the

statement timely filed and served pursuant to subdivision (b) shall be deemed

waived. Accordingly, we may not find waiver of Appellant’s claims pursuant

to subsection (b)(4)(vii). See Berg, supra.

       However, the record does not explicitly indicate that PCRA counsel was

permitted to withdraw, and counsel has not entered an appearance or filed a

Turner/Finley no-merit letter on appeal.         Accordingly, we remand for a

determination as to counsel’s status. Appellant is entitled to counsel on a

first-time PCRA petition, including any appeal. See Pa.R.Crim.P. 904(F)(2);

see also Commonwealth v. Figueroa, 29 A.3d 1177 (Pa.Super. 2011);

Commonwealth v. Robinson, 970 A.2d 455 (Pa.Super. 2009) (en banc). Of

course, if counsel was permitted to withdraw based on the filing of

Turner/Finley no-merit letter, then there is no requirement that new counsel

be appointed.      See Commonwealth v. Maple, 559 A.2d 953 (Pa.Super.


____________________________________________


       (iv) that any issue not properly included in the Statement timely
       filed and served pursuant to subdivision (b) shall be deemed
       waived.

Pa.R.A.P. 1925(b)(3) (emphasis added).


                                           -3-
J-S38008-18


1989). On the other hand, the failure of counsel to submit a brief on appeal

where counsel has not been allowed to withdraw is considered abandonment

of counsel and per se ineffectiveness. See Commonwealth v. Bennett, 930
A.2d 1264 (Pa. 2007).

       The record here is unclear whether counsel was permitted to withdraw

as the orders issued by the PCRA court do not expressly state that counsel

was allowed to withdraw from the case. However, the PCRA court did agree

with counsel’s Turner/Finley no-merit letter, and thereafter issued its

concise statement order directly to Appellant, and granted multiple pro se

petitions by Appellant for extensions of time. In Turner, supra at 928-929,

our Supreme Court stated: “When, in the exercise of his professional

judgment, counsel determines that the issues raised under the PCHA are

meritless, and when the PCHA court concurs, counsel will be permitted to

withdraw[.]”3 The record clearly evinces that the PCRA court concurred with

counsel’s assessment; thus, it would appear to be a mere formality that the

court did not include in either its final order or notice of intent to dismiss that

it granted counsel’s request to withdraw.

       Accordingly, we instruct the PCRA court to ascertain the status of

counsel within thirty days of the filing of this memorandum. If counsel was



____________________________________________


3The Turner Court referenced the Post Conviction Hearing Act, which was the
predecessor to the PCRA. See Commonwealth v. Dandar, 454 A.2d 641
(Pa.Super. 1983).

                                           -4-
J-S38008-18


permitted to withdraw, then we shall proceed to address Appellant’s issues.

However, if counsel was not authorized to withdraw, she may still petition the

PCRA court to withdraw. See Commonwealth v. Quail, 729 A.2d 571, 573

n.2 (Pa.Super. 1999). If granted, this withdrawal will not entitle Appellant to

new counsel on appeal. See Maple, supra. If counsel was not allowed to

withdraw,     counsel must submit either a brief or Turner/Finley no-merit

letter with this Court within sixty days of the determination. In this latter

event, the Commonwealth will be permitted thirty days to file a responsive

brief.

         Case remanded. Panel jurisdiction retained.




                                      -5-